Citation Nr: 9927144	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-01 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected right knee disorder, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected left knee disorder, currently evaluated as 
10 percent disabling.

3.  Entitlement to service connection for arthritis of the 
low back, both arms, and both feet, claimed as secondary to 
the veteran's service-connected bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
June 1980.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims.  The veteran submitted a notice of 
disagreement with that rating decision in December 1993.  In 
January 1994, he was provided with a statement of the case.  
His substantive appeal was received in February 1994.  
Supplemental statements of the case were provided in April 
1994 and April 1999.

The veteran has also, in his substantive appeal, apparently 
raised a claim for a total disability rating based on 
individual unemployability.  However, this claim has not been 
developed for appellate review, is not inextricably 
intertwined with the issues on appeal and, accordingly, is 
referred to the RO for appropriate action.


REMAND

The Board finds the veteran's claims for increased 
compensation benefits regarding his service connected 
bilateral knee disorders are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  See Arms v. West, 12 Vet. App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA therefore has a duty to assist him in developing 
the facts pertinent to his claims.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1998).  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Upon preliminary review of the evidentiary record, the Board 
notes that the veteran underwent a VA examination in May 
1993.  However, the claims file contains a photocopy of that 
examination report which is of very poor quality and only 
partially legible.  The Board finds that it is necessary that 
a legible copy of the examination report be obtained and 
added to the claims file prior to a further review of the 
veteran's claims.

The Board also notes that the veteran underwent another VA 
examination in January 1999.  During that examination, the 
veteran gave a history of having a pending claim for 
disability benefits from the Social Security Administration 
(SSA).  The veteran also gave a history of having received 
ongoing treatment of his disorders from a private physician, 
Dr. J. M. Herr.  The Board notes, however, that neither the 
records considered by the SSA, nor the veteran's treatment 
records from Dr. Herr, are currently within the claims file.

Regarding the veteran's pending SSA claim, the Board notes 
that there could be evidence in the veteran's records with 
the SSA which could be helpful in resolving his pending 
claims.  The VA has a duty to assist in gathering SSA records 
when put on notice that the veteran is receiving such 
benefits.  Clarkson v. Brown, 4 Vet. App. 565 (1993).  VA's 
duty to assist under 38 C.F.R. § 5107(a) also includes the 
duty to obtain SSA determinations and the medical records 
upon which such decisions are based.  Masors v. Derwinski, 2 
Vet. App. 181 (1992).  See also Murincsak v. Derwinski, 2 
Vet. App. 363, 370-371 (1992), and Baker v. West, 11 Vet. 
App. 163, 169 (1998), citing the Murincsak precedent and 
declaring that "[p]art of the Secretary's obligation is to 
review a complete record."

As these additional medical records were not considered by 
the prior VA examinations of the veteran, the Board finds 
that the prior examinations were inadequate for rating 
purposes and therefore, the increased rating claims must also 
be remanded for a new orthopedic examination to assess the 
veteran's service-connected disorders.  38 C.F.R. §§ 4.2, 
19.9 (1998).  Such examination should also consider the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), in which the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that ratings based on 
limitation of motion do not subsume 38 C.F.R. §§ 4.40, 4.45.  
The Court in DeLuca also stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court has indicated that these determinations should be 
made by an examiner and should be portrayed by the examiner 
in terms of the additional loss in range of motion due to 
these factors (i.e., in addition to any actual loss in range 
of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.

Turning now to the veteran's claims seeking secondary service 
connection for arthritis of the low back, both arms, and both 
feet, the Board notes that at this point it is premature to 
opine as to the well-groundedness of these claims.  Such a 
determination should be deferred pending the development of 
the additional evidence discussed above.  However, the Board 
does note that the veteran contends he has developed 
arthritis of the low back, both arms, and both feet, as 
secondary to his service-connected bilateral knee disorders.  
The Board further notes that none of the veteran's prior VA 
examinations have specifically opined about the etiology of 
his claimed arthritis of multiple joints and whether it is 
etiologically linked to his current service-connected 
disabilities.

Under these circumstances, as it is necessary to remand the 
veteran's increased evaluation claims, further development 
should also be undertaken regarding his secondary service 
connection claims.  All pertinent medical records should be 
obtained and the veteran should be scheduled for a VA 
orthopedic examination, to determine the etiology of his 
claimed arthritis of the low back, both arms, and both feet, 
and whether they are etiologically linked to his current 
service-connected bilateral knee disorders.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  The examiner should opine as 
to the question of whether the veteran's claimed disorders 
were, more likely than not, caused or aggravated by his other 
service-connected disorders.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
relevant medical treatment (VA or 
private) he has received for his service-
connected bilateral knee disorders or his 
other claimed disorders.  The RO should 
request that the veteran furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, not already of 
record, which may exist and incorporate 
them into the claims folder.  
Specifically requested should be the 
treatment records of Dr. Herr.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
already of record, and associate them 
with the claims folder.  Specifically 
requested should be a legible copy of the 
veteran's May 1993 VA examination.

3.  The RO should contact the Social 
Security Administration and request 
copies of any disability determination by 
that agency pertaining to the veteran, 
granting, denying, or terminating 
benefits, as well as any medical records 
used in determining the eligibility of 
the veteran for disability benefits by 
that agency.

4.  When the above actions have been 
completed, the veteran should then be 
scheduled for special VA orthopedic 
examination, to evaluate the nature and 
extent of his service connected bilateral 
knee disorders.  All indicated tests, to 
include current X-ray study, etc., should 
be accomplished if deemed medically 
appropriate.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should describe in detail the 
extent of any functional loss due to the 
veteran's service-connected knee 
disorders.  The examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should comment on the level of any such 
findings due to service-connected 
disorders, as opposed to any non-service-
connected disorder.  Furthermore, the 
examiner should state the etiology of any 
residual findings, and whether such 
residual findings claimed by the veteran 
are supported by adequate pathology, or 
evidenced by visible behavior on motion 
or palpation.  See DeLuca, supra.  
Specific findings should be made 
regarding range of motion and the level 
of pain on motion.

The VA orthopedic examiner is further 
requested to ascertain the nature and 
likely etiology of the veteran's claimed 
arthritis of the low back, both arms, and 
both feet, claimed as secondary to his 
service-connected bilateral knee 
disorders.  All indicated testing should 
be accomplished.  The examiner should be 
asked to express an opinion as to the 
medical probability that any currently 
demonstrated arthritis of the low back, 
both arms, and both feet, is either 
etiologically related to or aggravated by 
a service-connected disorder, as claimed 
by the veteran.  The examiner's findings 
should reflect a review of the entire 
historical record.

All opinions expressed should be 
supported by reference to pertinent 
evidence.  Before evaluating the veteran 
the examiner should review the claims 
folder, including a copy of this Remand 
and any evidence added to the record.

5.  With regard to the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
pursuant to 38 C.F.R. §§ 3.158, 3.655.

6.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or if the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

7.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received since the 
last supplemental statement of the case.  
After the development requested 
hereinabove has been completed, the RO 
should then consider whether the veteran 
is entitled to increased evaluations for 
his bilateral knee disorders and should 
also consider the application of DeLuca 
v. Brown, supra to his claims.  The RO 
should also consider the claim for 
service connection for arthritis of the 
low back, both arms, and both feet, 
claimed as secondary to the veteran's 
service-connected bilateral knee 
disorders, in accordance with Allen v. 
Brown, supra.  If any determination 
remains unfavorable to the veteran, the 
RO should furnish him and his 
representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105 (West 1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

The purpose of the REMAND is to further develop the record.  
The Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


